Citation Nr: 9915684	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-14 708	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for peripheral vascular 
disease.

5.  Entitlement to service connection for disability of the 
eyes.


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1949 to October 1953 and from May 1954 to July 1970.

2.  On June 1, 1999 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Winston Salem, 
North Carolina that the veteran died on April [redacted] 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).






ORDER

The appeal is dismissed.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals



 

